Citation Nr: 1604280	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  15-02 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for depression.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include  depression.

4.  Entitlement to a compensable evaluation for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from November 1979 to February 1983.  

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which continued a noncompensable evaluation for left ear hearing loss, and found that no new and material evidence had been received to reopen a claim for service connection for right ear hearing loss and service connection for depression.  

Regarding the right ear hearing loss claim, the RO's December 2014 Statement of the Case (SOC) included the issues of whether new and material evidence was received to reopen a claim for service connection for right ear hearing loss and depression, and whether a compensable rating was warranted for left ear hearing loss.  The Veteran subsequently filed a substantive appeal (VA Form 9) in January 2015, and did not limit his appeal to any specific issues.  While the Board notes that the RO did not certify this claim to the Board and it was not included or addressed in the Veteran's representative's November 2015 Appellate Brief;  as the Veteran has perfected an appeal, the Board finds that the claim for whether new and material evidence was received to reopen a claim for service connection for right ear hearing loss is currently before the Board.      

A claim for depression has been expanded to include all currently diagnosed psychiatric disorders; the Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However in this case, the Veteran has alleged that he is unable to maintain substantially gainful employment due to his service-connected back disability, and has not contended, nor does the record suggest, that he is unemployable solely due to his left ear hearing loss.  Accordingly, the question of entitlement to TDIU has not been inferred here.

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for an acquired psychiatric disorder and a compensable evaluation for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2006 rating decision denied service connection for right ear hearing loss; the Veteran did not perfect his appeal and no relevant evidence was received within one year of the decision, so the August 2006 decision is final.

2.  The evidence received since the August 2006 rating decision is cumulative or redundant of the evidence of record at the time of that decision, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for right ear hearing loss, or raise a reasonable possibility of substantiating the claim.

3.  A July 2008 rating decision denied service connection for depression; the Veteran did not appeal this decision and no relevant evidence was received within one year of the decision, so the July 2008 decision is final.

4.  The evidence received since the July 2008 rating decision is not cumulative and redundant; not previously considered by agency decision makers; relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for depression; and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2006 and July 2008 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received, and the Veteran's claim for service connection for depression is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  

In this case, as service connection for depression is being reopened and remanded; no discussion of VA's duties to notify and assist is warranted.

In the context of claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In an October 2009 letter, the Veteran was provided notice of the criteria necessary for reopening a previously denied claim.  In addition, he was informed of the reason for the prior denial of service connection for right ear hearing loss. VA has therefore substantially fulfilled its specific duties to notify with regard the Veteran's claim to reopen.

VA is also required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, and records from the Social Security Administration (SSA).  A VA examination or medical opinion is not required with respect to the claim to reopen service connection for right ear hearing loss.  38 U.S.C.A. § 5103A(f) (nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in the provisions of 38 U.S.C.A. § 5108 ). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  New and Material Evidence

A claim which has been finally denied may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Right Ear Hearing Loss

Service connection for right ear hearing loss was denied in an unappealed August 2006 rating decision by the RO on the basis that the evidence failed to establish that the Veteran's current hearing loss was related to acoustic trauma.  The Veteran initiated an appeal of that decision but did not perfect his appeal.  As such, the August 2006 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The evidence received since the August 2006 denial of service connection includes November 2009 and August 2014 VA examination reports, and VA treatment  records documenting treatment for hearing loss and the eventual use of hearing aids.  This evidence is new as it was not of record at the time of the August 2006 rating decision, but it is not material as it does not relate to an unestablished fact necessary to substantiate the claim.  The records pertain to the presence of a current right ear hearing loss disability, an element of service connection that was already established at the time of the prior denial.  The treatment records do not provide any competent medical evidence of a link between the Veteran's right ear hearing loss and active duty service and therefore cannot serve to reopen the claim. 

As the record does not contain new and material evidence of a possible link between the Veteran's right ear hearing loss and any incident of active duty service, reopening of the claim for service connection is denied.

Depression

Initially, regarding the claim for service connection for depression, the Board recognizes that although the RO did not mention reopening, it did address the matter of service connection for depression on the merits in the December 2014 SOC.  Irrespective of the RO's action, however, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).

Service connection for depression was denied in an unappealed July 2008 rating decision by the RO on the basis that the evidence failed to establish that depression was related to the Veteran's service-connected back disorder or to his military service.  The Veteran did not respond, and so the July 2008 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The evidence received since the July 2008 rating decision includes the April 2015 VA Form 646, Statement of Accredited Representative in Appealed Case.  The Veteran's representative indicated that the Veteran was reduced in rank during service due to mood swings and a negative attitude towards his supervisor.  March 2009 VA treatment records also indicate a diagnosis of "dyssomnia NOS consider depression NOS," which was "probably due to erratic sleep schedule, decreased activity, and may be his back pain at night."  This evidence is new as it was not previously considered and material as it pertains to an unestablished facts of the claim, i.e., evidence of incurrence of psychiatric problems in service and evidence of a possible association with the Veteran's service-connected back disorder; therefore, raising a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  As new and material evidence has been submitted, the claim for service connection for depression is reopened.

However, adjudication of the Veteran's claim for service connection does not end with the determination that new and material evidence has been received.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the claim.


ORDER

New and material evidence having not been submitted, the claim of entitlement to service connection for right ear hearing loss is not reopened; the appeal is denied.

New and material evidence having been submitted, the claim of entitlement to service connection for depression is reopened; to this extent only, the appeal is granted.


REMAND

Regarding his claim for a compensable evaluation for his service-connected left ear  hearing loss, a review of the VA treatment records reveal that some records may be missing.  A September 2015 primary care initial evaluation notes that the Veteran was to see audiology that day for his hearing loss, but these records are not associated with the claims file.  As such, updated VA treatment records should be obtained and associated with the claims file.

Also, the Veteran was last afforded a VA examination in August 2014.  However, recent VA treatment records from October 2015 indicate that he was issued hearing aids by VA.  While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, as the issuance of hearing aids may indicate a worsening of the Veteran's condition, the Board finds that a contemporaneous VA examination is warranted to determine the current severity of the Veteran's left ear hearing loss.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Regarding the claim for service connection for an acquired psychiatric disorder, the Veteran underwent a VA examination in August 2014.  The examiner stated that given the Veteran's significant cognitive dysfunction due to his July 2013 stroke, the examination was stopped and a neuropsychological consult was to be scheduled.  The examiner also listed several of the Veteran's VA mental health treatment visits from the claims file.  Following the Veteran's September 2014 neuropsychology consultation, the examiner issued an addendum opinion in November 2014.  The examiner noted that following the neuropsychological examination, the Veteran was diagnosed with major neurocognitive disorder.  It was noted that the Veteran did not endorse depression or anxiety during the evaluation, but it was difficult to assess because of the his communication difficulty.  Given the Veteran's neurocognitive disorder and his communication difficulties, the examiner stated that the issue of whether the Veteran's mental health disorder was due to his service-connected back disability could not be resolved without resort to mere speculation.  

Given the resulting complications from the Veteran's stoke, the Board has considered whether further attempts at an examination would be unavailing.  However, it must be noted that during an October 2015 audiology hearing aid assessment and training, the audiologist stated that the Veteran "does well understanding speech and was able to communicate well during our orientation today."  The Veteran reported having difficulty speaking as a result of his stroke but was getting better.  The audiologist stated that she had to repeat some instruction a few times, but he was able to voice them back and was able to perform all tasks on his own.  For this reason, the Board finds that another attempt should be made to conduct a VA examination to explore the nature and etiology of the Veteran's psychiatric disorder.  38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records (including all audiology treatment records and results from audiological testing) from the Houston VA Medical Center, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of September 2014 to the present.

2.  Schedule the Veteran for a new VA mental disorders examination.  The Veteran's complete claims folder MUST be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

a)  The examiner should identify the Veteran's currently diagnosed psychiatric disorders.  The presence or absence of depression and anxiety must be specifically discussed, and the examiner must consider the previous diagnoses of acquired psychiatric disorders in the record.

b)  The examiner is then asked to state whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed psychiatric disorder was incurred in, or is otherwise etiologically related to, the Veteran's active military service.

c)  The examiner is also asked to state whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed psychiatric disorder was caused or aggravated (permanently increased in severity) by the Veteran's service-connected back disability, spondylosis with Grade I spondylolisthesis.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  In rendering these opinions, the examiner should acknowledge the medical evidence of record, as well as the Veteran's lay statements regarding the onset of his disability, and any other relevant information.

If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough medical explanation as to why an opinion cannot be rendered must be provided.

3.  Schedule the Veteran for a VA audiological examination to determine the current severity of his left ear hearing loss disability.  The entire claims file must be made available to and reviewed by the examiner. 

The evaluation should be in accordance with the criteria delineated in 38 C.F.R. § 4.85, and should include testing of pure tone criteria at 1,000, 2,000, 3,000, and 4,000 Hertz, and if possible, speech recognition scores using the Maryland CNC Test.  The objective findings and the Veteran's subjective complaints should be recorded in detail.  The VA audiologist must fully describe the functional effects caused by a left ear hearing disability.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) and give them an appropriate time period in which to respond.  Thereafter, the appeal should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


